JUDGE ROBERTSON
delivered the opinion op the court:
The deed of trust vesting in Mrs. Goldburg separate property in the store kept by her, expressly authorized the subjection of it by her creditors; and of that liability any one of her creditors had a right to avail himself for satisfying his own demand, without either alleging that he was the only creditor, or making other creditors, if any, parties; but it does not appear that there were *427other creditors. Nor does the 17th section of article 4 of chapter on Husband and Wife, Revised Statutes, apply to the case.
Wherefore, the judgment of the chancellor subjecting, without answer, Mrs. Goldburg’s trust property to sale for paying her debt to the appellee, is affirmed.